 

Exhibit 10.3 



 

EXECUTION DRAFT

 

FIRST AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This First Amendment to Revolving Credit and Security Agreement (“Amendment”) is
made as of the 13th day of September, 2012 by and among UniTek Global Services,
Inc., a corporation organized under the laws of the State of Delaware (“UniTek
Parent”), UniTek Acquisition, Inc., a corporation organized under the laws of
the State of Delaware (“UniTek Acquisition”) , NexLink Global Services, Inc.,
formerly known as BCI Communications, Inc., a corporation organized under the
laws of the State of Delaware (“NexLink”), UniTek USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“UniTek USA”),
Advanced Communications USA, Inc., a corporation organized under the laws of the
State of Delaware (“Advanced Communications”), DirectSat USA, LLC, a limited
liability company organized under the laws of the State of Delaware
(“DirectSat”), FTS USA, LLC, a limited liability company organized under the
laws of the State of Delaware (“FTS”) (UniTek Parent, UniTek Acquisition,
NexLink, UniTek USA, Advanced Communication, DirectSat, FTS and each Person
joined thereto as a borrower from time to time, collectively, the “Borrowers”,
and each a “Borrower”), the financial institutions which are now a party to the
Loan Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).

 

BACKGROUND

 

A. Borrowers, Agent and Lenders entered into a certain Revolving Credit and
Security Agreement dated April 15, 2011 (as it may heretofore have been and
hereafter be amended, modified, renewed, extended, restated, replaced or
substituted from time to time, the “Loan Agreement”), pursuant to which Agent
and Lenders established certain financing arrangements with Borrowers. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Loan Agreement.

 

B. Borrowers have advised Agent and Lenders that Borrowers wish for DirectSat to
purchase substantially all of the assets of SkyLink, Ltd., an Ohio limited
liability company (“SkyLink”), used in SkyLink’s business of video, internet and
multi-dwelling unit fulfillment/installation for satellite television companies
(such business, the “SkyLink Acquired Business”, and such assets, collectively,
excluding any “Excluded Assets” (as defined in the SkyLink APA referenced
below), the “SkyLink Acquired Assets”) and to assume those certain “Assumed
Liabilities” (as defined in the SkyLink APA referenced below) related to the
SkyLink Acquired Business and the SkyLink Acquired Assets (the “SkyLink Acquired
Liabilities”) pursuant to and on the terms described in that certain Asset
Purchase Agreement to be dated on or about the date hereof (as amendment,
modified or supplemented, the “SkyLink APA”) among UniTek Parent, DirectSat as
“Purchaser” and SkyLink and Mr. John Larbus, the sole member of SkyLink as
“Sellers”; such purchase by DirectSat of the SkyLink Business and the SkyLink
Acquired Assets and assumption by SkyLink of the SkyLink Acquired Liabilities on
such terms and conditions are referred to herein collectively as the “SkyLink
Acquisition”.

 

 

 



 

C. Borrowers have further advised Agent and Lenders that the SkyLink Acquisition
would not qualify as a Permitted Acquisition under the Loan Agreement because,
after giving effect to such SkyLink Acquisition, Borrowers would not have the
Undrawn Availability and ten day average Undrawn Availability required by clause
(a) of the definition of Permitted Acquisitions.

 

D. Borrowers have requested that Agent and Lenders (i) give their consent to a
waiver of the requirements of clause (a) of the definition of Permitted
Acquisitions with respect to the SkyLink Acquisition and (ii) agree to amend the
definition of Letter of Credit Sublimit to increase the amount of availability
for Letters of Credit under the Loan Agreement from $25,000,000 to $35,000,000,
and Agent and Lenders in their sole discretion have agreed to such requests on
the terms and subject to the conditions set forth herein.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:

 

1. Consent to SkyLink Acquisition. Effective upon the effectiveness of this
Amendment as provided for in Section 4 hereof, Agent and Lenders hereby waive
and give their consent to a waiver of the conditions and requirements of clause
(a) of the definition of Permitted Acquisitions with respect to the SkyLink
Acquisition and agree that the SkyLink Acquisition may be closed and consummated
by DirectSat as a Permitted Acquisition and that SkyLink Acquisition shall be
considered a Permitted Acquisition for all purposes under the Loan Agreement and
the Other Documents, but only subject to and on the conditions that:

 

(i) the SkyLink Acquisition and DirectSat’s consummation thereof shall fully
satisfy and comply with all the other conditions and requirements of the
definition of Permitted Acquisitions other than the conditions and requirements
of clause (a) of such definition (and, without limiting the generality of the
foregoing, the waiver and consent in this Section 1 are subject to the
requirements that Borrower shall deliver to Agent (x) evidence that the
“positive EBITDA” requirements of clause (d) of the definition of Permitted
Acquisition have been satisfied and (y) the Compliance Statement (showing pro
forma compliance with the Permitted Acquisitions Leverage Ratio Requirement),
pro forma balance sheet and pro form financial statements of Borrowers and
historical financial statements of SkyLink required by clause (h) of the
definition of Permitted Acquisitions);

 

(ii) all of the cash consideration and purchase price paid by any Borrower under
the SkyLink APA on the closing date of the SkyLink Acquisition shall be paid
with the proceeds of additional Term Debt Indebtedness incurred pursuant to the
“Incremental Term Facility” (as defined and provided for in the Term Debt Credit
Agreement) in accordance with clause (iv) of Section 7.8 of the Loan Agreement
and none of such cash consideration and purchase price paid on such initial
closing date shall be funded with the proceeds of any Revolving Advance;

 

2

 



(iii) the final terms and conditions of the SkyLink Acquisition shall not differ
in any way that is materially adverse to the interest of Borrowers or of Agent
and Lender from the terms and conditions for the SkyLink Acquisition set forth
in the drafts of the SkyLink APA and the Exhibits thereto most recently provided
to Agent and Lenders by Borrowers for review on or prior to the date of this
Amendment; and

 

(iv) Without limiting the generality of the provisions of the final paragraph of
the definition of Permitted Acquisitions, none of the SkyLink Acquired Assets
shall be included in the Formula Amount until such time as Agent shall have
completed and/or received such field audits and examinations and appraisals with
respect to such SkyLink Acquired Assets as Agent may require.

 

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended and
modified in the following manner:

 

(A) Amendment to Increase Letter of Credit Sublimit. Effective upon the
effectiveness of this Amendment as provided for in Section 4 hereof, the
definition of “Letter of Credit Sublimit” set forth in Section 1.2 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“Letter of Credit Sublimit” shall mean $35,000,000.

 

(B) Amendment to Restate Schedule 4.5. Effective upon the closing and
consummation of the SkyLink Acquisition in accordance with the terms of Section
1 of this Amendment, Schedule 4.5 to the Loan Agreement is hereby replaced by
the amended and restated Schedule 4.5 attached to this Amendment as Exhibit A
hereto.

 

3. Amendment and Consent Fee. As consideration for the agreements of the Agent
and Lenders concerning the amendments to and consents and waivers regarding the
Loan Agreement provided for herein, Borrowers shall pay to Agent for the ratable
benefit of Lenders an amendment and consent fee in the amount of $50,000 (the
“Amendment Fee”), which Amendment Fee shall be due and payable and fully-earned
and non-refundable on the date of this Amendment.

 

4. Effectiveness Conditions. This Amendment shall be effective upon satisfaction
of the following conditions:

 

(A) Execution and delivery of this Amendment by each party hereto; and

 

(B) Payment by Borrowers of (i) the Amendment Fee and (ii) all costs and
expenses (including without limitation any and all legal fees and expenses)
incurred by Agent in the negotiation, preparation and execution of this
Amendment (collectively, the “Amendment Fees and Expenses”). Borrowers hereby
authorize the Agent to charge the Borrowers’ Account with the amount of all such
Amendment Fees and Expenses in satisfaction thereof, and hereby requests and
authorizes that Lenders make one or more Revolving Advance(s) consisting of
Domestic Rate Loan(s) on or after the date hereof in an aggregate amount equal
to the total amount of all such Amendment Fees and Expenses, and that Agent
disburse the proceeds of such Revolving Advance(s) in satisfaction thereof.

 

3

 



5. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that as of the date hereof:

 

(A) Each of the representations and warranties made by any Borrower in or
pursuant to this Agreement, the Other Documents and any related agreements to
which it is a party, and each of the representations and warranties contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement is true and correct in all respects on and as of the date hereof
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date, in which case such representation or
warranty was true and correct in all respects on such date).

 

(B) Each Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective undertakings, agreements, covenants
and Obligations hereunder and under the Loan Agreement and Other Documents as
amended hereby. This Amendment has been duly executed and delivered by each
Borrower, and this Amendment constitutes the legal, valid and binding
obligations of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery by each Borrower of this Amendment and the performance by such Borrower
of all its respective undertakings, agreements, covenants and Obligations
hereunder and under the Loan Agreement and Other Documents as amended hereby:
(i) are within such Borrower’s corporate or limited liability company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s Organizational Documents or to the conduct of such Borrower’s
business or of any material agreement or undertaking to which such Borrower is a
party or by which such Borrower is bound, including the Term Debt Documents,
(ii) will not conflict with or violate any law or regulation, or any judgment,
order or decree of any Governmental Body, (iii) will not require the Consent of
any Governmental Body or any other Person, and (iv) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of Borrowers under the provisions of any Organizational Documents,
agreement, instrument, or other instrument to which such Borrower is a party or
by which it or its property is a party or by which it may be bound, including
under the provisions of the Term Debt Documents.

 

(C) No Default or Event of Default exists under the Loan Agreement and Other
Documents either prior to or after giving effect to this Amendment.

 

(D) After giving effect to the closing and consummation of the SkyLink
Acquisition, no Default or Event of Default exists under the Loan Agreement and
Other Documents, and without limiting the generality of the foregoing, Borrowers
will be in compliance with the provisions of Sections 7.2 and 7.8 of the Loan
Agreement.

 

4

 



(E) The name, office and signature of the officer(s) of each entity signing this
Amendment have previously or contemporaneously herewith been certified to Agent
in the incumbency and signature certificates of such entity heretofore delivered
to Agent.

 

6. Collateral. To secure the prompt payment and performance of the Obligations
to Agent and each Lender and each other holder of any of the Obligations, and
taking into account the amendments to the Loan Agreement and Other Documents
provided for herein, each Borrower reconfirms and restates its assignment,
pledge and grant under the Loan Agreement and the Other Documents to Agent for
its benefit and for the ratable benefit of each Lender and each other holder of
the Obligations of a continuing security interest in and to all its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located. Each Borrower hereby confirms and agrees that all security interests
and Liens granted under the Loan Agreement and Other Documents to Agent continue
in full force and effect and shall continue to secure the Obligations. Each
Borrower hereby represents that as of the date hereof, Borrowers do not hold any
right, title or interest in or to any Commercial Tort Claim not previously
disclosed to Agent in writing with specificity and designated as a Commercial
Tort Claim. All Collateral remains free and clear of any Liens other than
Permitted Encumbrances. Nothing herein contained is intended to impair or limit
in any manner the validity, priority and extent of Agent’s existing security
interest in and Liens upon the Collateral.

 

7. Ratification of Loan Documents. Except as expressly set forth herein, all of
the terms and conditions of the Loan Agreement and Other Documents are hereby
ratified and confirmed and continue unchanged and in full force and effect. All
references to the Loan Agreement shall mean the Loan Agreement as modified by
this Amendment. Borrowers hereby acknowledge and agree it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
Borrowers under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) Borrowers shall
fail to perform or observe any term, covenant or agreement contained in this
Amendment.

 

8. Confirmation of Indebtedness and Release. Borrowers hereby acknowledge and
confirm that all Obligations (whether representing outstanding principal,
accrued and unpaid interest, accrued and unpaid fees or any other Obligations of
any kind or nature) currently owing by Borrowers under the Loan Agreement and
the Other Documents, as reflected in the books and records of Agent and Lenders
as of the date hereof, are unconditionally owing from and payable by Borrowers,
and Borrowers are jointly and severally indebted to Agent and Lenders with
respect thereto, all without any set-off, deduction, counterclaim or defense.
Each Borrower acknowledges and agrees that it has no actual or potential claim
or cause of action against Agent or any Lender relating to the Loan Agreement or
any Other Document and/or the Obligations arising thereunder or related thereto,
in any such case arising on or before the date hereof. As further consideration
for the amendments, consents and/or waivers set forth herein, each Borrower
hereby waives and releases and forever discharges Agent and each Lender, and the
respective past, present and future officers, directors, attorneys, agents,
professionals and employees of Agent and each Lender (all collectively the
“Released Parties”) from any and all claims, demands, actions, counterclaims and
causes of action of any kind or nature whatsoever, whether arising at law or in
equity, that any Borrower may now or hereafter have against any one or more of
the Released Parties (and from any and all liability of any Released Party for
any such claims, counterclaims and causes of action, including any such claims,
counterclaims and causes of action for damages, losses or expenses of any kind)
arising out of or relating to (i) the Loan Agreement, (ii) the Other Documents
(including this Amendment and any documents, agreements being executed in
connection herewith), (iii) any and all Revolving Advances made or Letters of
Credit issued through the date hereof and/or any other Obligations heretofore
arising and/or now outstanding under the Loan Agreement or any Other Document,
(iv) any transactions related to any of the foregoing or contemplated by the
Loan Agreement or any Other Document (including this Amendment and any
documents, agreements being executed in connection herewith) and/or (v) any
other action (or failure to act) taken (or, as applicable, not taken or taken
only after any delay or satisfaction of any conditions) by any of the Released
Parties in connection with any of the foregoing or as contemplated by the Loan
Agreement or any Other Document or in connection with the negotiation or
administration of the Loan Agreement and the other Loan Documents (including
this Amendment and any documents, agreements being executed in connection
herewith) and the credit facilities made available to Borrower thereunder, in
each case to the extent such claims, demands, actions, counterclaims and causes
of action arise out of events or circumstances that occurred or existed, or
which are occurring and/or existing, on or prior to the date hereof.

 

5

 



9. Governing Law; Other Provisions. This Amendment, and all matters relating
hereto and arising herefrom (whether arising under contract law, tort law or
otherwise), shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York. The provisions of Section 16.1 of the Loan Agreement
(regarding agreements concerning, consents to and waivers concerning
jurisdiction, venue and service of process), Section 16.5 of the Loan Agreement
(regarding indemnities), Section 16.9 of the Loan Agreement (regarding
expenses), Section 16.10 of the Loan Agreement (regarding injunctive relief) and
Section 12 of the Loan Agreement (regarding waivers (including the waiver of the
right to jury trial)) are hereby incorporated by reference. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under applicable laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or electronic image (including PDF) delivered by email
shall bind the parties hereto.

 

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Agent, each Lender, all future holders of the
Obligations and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights or obligations under this Amendment or
the Loan Agreement without the prior written consent of Agent and each Lender.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



 

  BORROWERS:       UNITEK GLOBAL SERVICES, INC.    

 

  By: /s/ Ronald J. Lejman   Name: Ronald J. Lejman   Title: Chief Financial
Officer    

 

  UniTek Acquisition, Inc.   NexLink global services, Inc.   UniTek USA, LLC  
Advanced Communications USA, Inc.   DirectSat USA, LLC   FTS USA, LLC    

 

  By: /s/ Ronald J. Lejman   Name: Ronald J. Lejman   Title: Treasurer

 

 

 

[Signature Page to First Amendment to PNC/UniTek Loan Agreement]

 

 

 

 



 

  AGENT and LENDERS:               PNC BANK, NATIONAL ASSOCIATION, as Revolving
Lender and as Agent        

 

  By: /s/ Glenn D. Kreutzer   Name: Glenn D. Kreutzer   Title: Vice President  
 

  

  RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of
RBS Citizens, N.A., as Revolving Lender        

 

  By: /s/ Kenneth Wales   Name: Kenneth Wales   Title: Vice President    

  

      TriState Capital Bank, as Revolving Lender        

 

  By: /s/ Mark W. Torie   Name: Mark W. Torie   Title: Senior Vice President    

 



   

 

[Signature Page to First Amendment to PNC/UniTek Loan Agreement]

 

 

 

EXHIBIT A TO FIRST AMENDMENT



AMENDED AND RESTATED SCHEDULE 4.5 TO LOAN AGREEMENT

 

Schedule 4.5

Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property

 

 

Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 1777 Sentry Parkway
Blue Bell Montgomery PA Leased

UniTek Global Services, Inc.

 

UniTek Acquisition, Inc.

 

BCI Communications, Inc.

 

UniTek USA, LLC

 

Advanced Communications USA, Inc.

 

  479 Shoemaker Road
King of Prussia Montgomery PA Leased DirectSat USA, LLC   5068 W. Plano Parkway
Plano Collin TX Leased FTS USA, LLC   3687 Nashua Drive
Mississauga N/A Ontario (CN) Leased

Wirecomm Systems (2008), Inc.

 

UniTek Canada Inc.

 

  2025 Chemical Road
Plymouth Meeting Montgomery PA Leased     501 W Southern
Orange Orange CA Leased     1122 Sam Newell Road
Matthews Mecklenberg NC Leased   Consigned Inventory 743 Passaic Avenue
Clifton Passaic NJ Leased   Consigned Inventory 8300 Stayton Drive
Jessup Arundel MD Leased   Consigned Inventory 2580 N. Powerline Road
Pompano Beach Broward FL Leased   Consigned Inventory 2405 South Industrial Park
Avenue
Tempe Maricopa AR Leased   Consigned Inventory 15030 Highway 99
Lynwood Snohomish WA Leased   Consigned Inventory 4550 Copper Sage Street
Las Vegas Clark NV Leased   Consigned Inventory

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 1100 Taylor's Lane
Cinnaminson Burlington NJ Leased   Consigned Inventory 95 Ryan Drive
Raynham Bristol MA Leased   Consigned Inventory 108 North East Street
Woodland Yolo CA Leased   Consigned Inventory 1203 Commerce Street
Woodland Yolo CA Leased   Consigned Inventory 14270 Albers Way
Chino San Bernadino CA Leased   Consigned Inventory 1433 W. Fullerton Avenue
Addison DuPage IL Leased   Consigned Inventory 5417 Bandera Road
San Antonio Bexar TX Leased   Consigned Inventory 1145 West Main St.
Arlington Tarrant TX Owned   Consigned Inventory 3914 Murphy Canyon Road
San Diego San Diego CA Leased   Consigned Inventory 270 Market Street
Saddle Brook Bergen NJ Leased   Consigned Inventory 7910 Ulmerton Road
Largo Pinellas FL Leased   Consigned Equipment 2406 Lena Road
Bradenton Manatee FL Leased   Consigned Equipment 3049 6th Street South
Saint Petersburg Pinellas FL Leased   Consigned Equipment 8930 Maislin Drive
Tampa Hillsborough FL Leased   Consigned Equipment 8331 Hoyle Ave
Dallas Dallas TX Leased   Consigned Equipment 3105 N. 90th Street
Omaha Douglas NE Leased   Consigned Equipment 8901 Jameel Road
Houston Harris TX Leased   Consigned Equipment 2808 Oregon Court
Torrance Los Angeles CA Leased   Consigned Equipment

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 2309 Springlake Road
Farmers Branch Dallas TX Leased   Consigned Equipment 3520 Progress Drive
Bensalem Bucks PA Leased   Consigned Equipment 50 2nd Ave.
Collegeville Montgomery PA Leased   Consigned Equipment 3845 Ridge Pike
Montgomery PA Leased   Consigned Equipment 5589-B Guinea Rd
Fairfax (Independent) VA Leased   Consigned Equipment 12400 Kiln Court
Beltsville Prince George MD Leased     2760 Crain Highway
Waldorf Charles MD Leased     525 SW Blvd
Landisville Atlantic NJ Leased     109 Rogers Rd,
Wilmington New Castle DE Leased     7300 N. Crescent Blvd.
Pennsauken Camden NJ Leased     22 South Commerce Way
Bethlehem Northhampton PA Leased     13-B Skyview Circle
Verona Augusta VA Leased     1226 Trapper Circle
Roanoke (Independent) VA Leased     22920 US HWY 29
Chatham Pittsylvania VA Leased     265 Brush Mountain
Altoona Blair PA Leased     1351 Eisenhower Blvd
Harrisburg Dauphin PA Leased     200 Seco Road
Monroeville Allegheny PA Leased     2043 West 12th Street
Erie Erie PA Leased     45 Route 46/Chapin Road
Building 26
Pine Brook Morris NJ Leased    

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 2500 Main Street
Sayreville Middlesex NJ Leased     428 BattleField Blvd North - SafeGuard
Storage
Chesapeake (Independent) VA Leased     Premier Self Storage - 125 Grace Church
Rd.
Salisbury Rowan NC Leased     2842 Progress Rd,
Madison Dane WI Leased     7208 Synergy Court
Weston Clark WI Leased     581 Woodcreek Drive
Bolingbrook Will IL Leased     2911/2915 Gary Dr
Plymouth Marshall IN Leased     2658 Corporate Parkway
Algonquin McHenry IL Leased     9951 W. 190th Street
Mokena Crossings Will IL Leased     883 Cambridge Drive
Elk Grove Village Cook IL Leased     1050 Glory Road
Green Bay Green Bay WI Leased     7701 N. 67th Street
Milwaukee Milwaukee WI Leased     408 Red Cedar Street
Menomonie Dunn WI Leased     524 1/2 Front Street
Claremont Claremont MN Leased     1284 Corporate Center Drive
Eagon Dakota MN Leased     3653 Quail Road
Sauk Rapids Benton MN Leased     212 John Avenue
Superior Douglas WI Leased    

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 25 Andrews Drive
West Patterson Passaic NJ Leased   Consigned Inventory 233/245 S. 4th Avenue
Mount Vernon Westchester NY Leased   Consigned Inventory 200 Finn Court
Farmingdale Nassau NY Leased   Consigned Inventory 1253 New Market Ave, Front
Building
South Plains Middlesex NJ Leased   Consigned Inventory 718 Myatt Center Ln
Madison Davidson TN Leased   Consigned Inventory 1625 Shepard Rd.
Chattanooga Hamilton TN Leased   Consigned Inventory 199 Ben Burton Circle
Bogart Oconee GA Leased   Consigned Inventory 1535 B Cedar Shoals
Athens Clarke GA Leased   Consigned Inventory 4316 Mundy Mill Road
Oakwood Hall GA Leased   Consigned Inventory 7171 Latham  Ct
Richland Hills Tarrant TX Leased   Consigned Inventory 13350 Euless Street
Euless Tarrant TX Leased   Consigned Inventory 121 Rear West Dudley Town Road
Bloomfield Hartford CT Leased   Consigned Inventory 39 Ragged Rock Road
Old Saybrook Middlesex CT Leased   Consigned Inventory 801 North Main Street
Extension
Wallingford New Haven CT Leased   Consigned Inventory 1215 Meridan Road - Build
#2
Wolcott New Haven CT Leased   Consigned Inventory 33 Gamache Lane
N Windham Windham CT Leased   Consigned Inventory 34 Sanrico Drive
Manchester Hartford CT Leased   Consigned Inventory 734 US Route 4 East
Rutland Rutland VT Leased   Consigned Inventory

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 3895 Vantech Dr
Memphis Shelby TN Leased   Consigned Inventory 4243 Pidgeon Roost Road - Lots
7/8/9
Memphis Shelby TN Leased   Consigned Inventory #1404-5001 Cypress Creek Ave E
Tuscaloosa Tuscaloosa AL Leased   Consigned Inventory 2517-29th Street
Tuscaloosa Tuscaloosa AL Leased   Consigned Inventory 4226 Domestic Avenue
Naples Collier FL Leased   Consigned Inventory 16020 Arbor View Blvd
Naples Collier FL Leased   Consigned Inventory 1725 Hearne Avenue
Shreveport Caddo Parish LA Leased   Consigned Inventory 10368 Wallace Alley
Street Kingsport TN Leased   Consigned Inventory 127 Peachtree Parkway
Byron Peach GA Leased   Consigned Inventory Hunter's Run Apt.- 6001 Thomaston Rd
Macon Bibb GA Leased   Consigned Inventory 242 Enterprise Dr
Houma Terrebonne Parish LA Leased   Consigned Inventory 261 Sullivan & Kilrain
Road
Hattiesburg Forrest MS Leased   Consigned Inventory 1826 - 24th Avenue
Meridian Lauderdale MS Leased   Consigned Inventory 3605 8th Ave SW
Huntsville Madison AL Leased   Consigned Inventory 3723 Harold St
Little Rock Pulaski AR Leased   Consigned Inventory 777 Holcombe Ave
Mobile Mobile AL Leased   Consigned Inventory 307 East North Blvd
Leesburg Lake FL Leased   Consigned Inventory

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 4502 Parkway Commerce Blvd
Orlando Orange FL Leased   Consigned Inventory 1050 N Eason Blvd.
Tupelo Lee MS Leased   Consigned Inventory 1511 Sarah Court
Murfreesboro Rutherford TN Leased   Consigned Inventory 127 Tampa Ave. E.
Venice Sarasota FL Leased   Consigned Inventory 3361 Belvedere Road
West Palm Beach Palm Beach FL Leased   Consigned Inventory 10719 Southern Blvd
Royal Palm Beach Palm Beach FL Leased   Consigned Inventory 15291 NW 60th Avenue
Miami Lake Dade FL Leased   Consigned Inventory 13780 SW 56th Street
Miami Dade FL Leased   Consigned Inventory 122 Sanders Drive
Barrie N/A Ontario (CN) Leased     #4-299 Applewood CRES
Vaughan N/A Ontario (CN) Leased     404 Rue Industrielle
Beresford N/A New Brunswick (CN) Leased     642 Rockwell Ave.
Findlay   OH Leased     201 Smith Rd.
Culloden   WV Leased     106 Pershing St.
Berkley   WV Leased     N. Locust St.
Buckhannon   WV Leased     601 A North Dixie Drive
Dayton   OH Leased     3402 Meyer Rd.
Fort Wayne   IN Leased     81 Steubenville Ave.
Cambridge   OH Leased    

 

 

 



Mailing Address County State

Leased/

Owned

Chief Executive Office Inventory 4100 Anson Drive
Hilliard   OH Leased     400 Ash Street
Celina   OH Leased    

 

 

 

